Citation Nr: 0405676	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  97-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral central serous retinopathy with reduced visual 
fields prior to February 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  That rating decision 
denied a claim of entitlement to an increased rating for 
bilateral central serous retinopathy with reduced visual 
fields, which was at that time assigned an evaluation of 20 
percent. 

In April 2000 the Board remanded the case to the RO for 
further development.  Subsequently, in a March 2003 rating 
decision, the RO increased the rating assigned for the 
bilateral eye disability from 20 to 30 percent, effective 
February 26, 2003.  Later, in a May 2003 rating decision, the 
RO increased the rating assigned effective from February 26, 
2003 to 50 percent.  The veteran has notified the RO that he 
was satisfied with the increased rating assigned but 
disagreed with the effective date of the increase, indicating 
that the 50 percent rating should be effective as of the date 
of claim in 1996. 


FINDING OF FACT

For the period from January 24, 1996 to February 25, 2003, 
the veteran's service-connected bilateral central serous 
retinopathy with reduced visual fields was manifested by best 
corrected distant vision of 20/50 in the left eye and 20/60 
in the right eye.


CONCLUSION OF LAW

For the period from January 24, 1995 to February 25, 2003, 
the criteria for an evaluation in excess of 20 percent for 
bilateral central serous retinopathy with reduced visual 
fields have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.84a, Diagnostic Code 
6078. 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in June 2001.  He was also 
notified of relevant provisions in the May 2003 supplementary 
statement of the case.  He was informed of the information 
and evidence necessary to substantiate the claim; and which 
evidence he was expected to submit, and which evidence VA had 
or would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain, and to send the evidence needed 
relevant to the claim.  He has also been informed of what 
evidence was needed to substantiate his claim for a rating in 
excess of 20 percent for his eye disorder prior to February 
26, 2003.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the RO has examined the veteran and 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by him in support of his claim.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.  Moreover, the Board finds no prejudice to 
the claim in the fact that the initial unfavorable 
adjudication was made prior to issuance of a VCAA letter.  Of 
course, the initial adjudication was made prior to enactment 
of the VCAA.  And the fact that the RO granted an increase 
after the initial denial shows that the initial denial did 
not prejudice subsequent adjudications.



II.  Entitlement to Rating in Excess of 20 Percent Between 
January 24, 1996 to February 25, 2003

In September 1970, the RO granted service connection for 
bilateral central serous retinopathy, evaluated as 10 percent 
disabling.   In September 1971, the RO increased the assigned 
rating for bilateral central serous retinopathy with reduced 
visual fields, from 10 to 20 percent, effective August 4, 
1971.  In a May 1984 rating decision, the RO continued the 20 
percent disability rating.   The veteran did not appeal these 
rating decisions which became final.

On January 24, 1996, the veteran filed a claim for an 
increased rating.  In a  February 1996 rating decision, the 
RO denied the claim.  The veteran appealed.  

Subsequently, in a March 2003 rating decision, the RO 
increased the rating assigned for the bilateral eye 
disability from 20 to 30 percent, effective February 26, 
2003.  In May 2003, the RO increased the veteran's evaluation 
from 20 to 50 percent, and assigned an effective date of 
February 26, 2003 for the 50 percent rating.  The RO assigned 
that effective date on the basis that evidence from an 
examination of that date showed that the veteran met the 
criteria for a 50 percent rating.  In June 2003, the veteran 
was notified of that decision and that the decision 
represented only a partial grant of benefits sought on 
appeal, as it was neither the maximum evaluation assignable 
for the disorder, nor did the effective date go back to the 
date of claim.  The RO requested the veteran to notify the RO 
if he wished to continue his appeal.

In appeal status election forms received in July 2003, the 
veteran indicated that he was satisfied with the rating 
assigned, but not with the effective date, as the increase 
should have been effective as of the date on which the claim 
was filed in 1996.  In essence, the veteran asserts that he 
is entitled to an evaluation in excess of 20 percent for the 
period prior to February 26, 2003.

Pertinent law and regulations regarding effective dates are 
as follows.  The law with regard to determining the effective 
date of an increased evaluation is set forth in 38 U.S.C.A. § 
5110(a) and (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) 
(2003).  The general rule with respect to the effective date 
of an award of increased compensation is that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1). "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997); see also VAOPGCPREC 12-98, at 3 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to a higher disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

The United States Court of Appeals for Veterans Claims (the 
Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992): "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."

Given the foregoing, the issue here is whether an evaluation 
in excess of 20 percent is warranted for bilateral central 
serous retinopathy with reduced visual fields for the period 
from January 24, 1995, one year prior to the date of receipt 
of the claim (see 38 C.F.R. § 3.400(o)(2)), to February 25, 
2003.



Factual Background

The report of a February 1996 VA eye examination shows that 
the veteran had corrected visual acuity of 20/40 in the right 
eye and 20/25 in the left eye.  The veteran failed to report 
for a visual field test scheduled in February 1996.

Private medical records show that in August 1997 the 
veteran's best corrected distant visual acuity was 20/60 in 
the right eye, and 20/50 in the left eye.

In a September 1997 statement from Jeffrey S. Taylor, M.D., 
he reported on an examination of the veteran who was seen 
that month for evaluation of possible macular degeneration.  
The veteran complained that his vision was progressively 
getting poorer over the past year or so, and he had 
difficulty adapting to changes in illumination.  On 
examination, with glasses the veteran's vision was 20/40 in 
the right eye and 20/60 in the left without pinhole 
improvement.  The examiner concluded that he thought this may 
just be a refractive error.  He noted that the veteran's 
fundus examination was essentially normal, and that visual 
acuity should be correctable to 20/20.

Other private treatment records in September 1997 show that 
the veteran's best corrected distant visual acuity was 20/30, 
bilaterally.

VA medical records show that the veteran failed to show for 
an examination scheduled in February 1999.

Private treatment records in 2000 show the following.  In 
June 2000, he was seen for complaints of reduced side vision.  
At that time the veteran's best corrected distant visual 
acuity was 20/40 bilaterally.  In July 2000, a Humphrey 
visual field test was conducted.  Later in July 2000 the 
veteran's best corrected distant visual acuity was 20/50 
bilaterally.  At that time no retinopathy was noted or optic 
atrophy observed, and the veteran was warned about safety 
concerns regarding reduced peripheral vision.

The report of private examination in February 2001 contains 
the following impressions: (1) macular drusen OD S/P central 
retinopathy - stable.  No prescription needed; (2) 
inconsistent visual responses to visual field testing -  ? 
non-organic etiology, i.e. functional visual loss; and (3) no 
ocular "etiology of c/o decreased peripheral vision.  Only 
other etiology capable of producing tunnel vision is 
bilateral occipital infarcts, doubt in this patient."

The report of a February 26, 2003, VA eye examination shows 
that the veteran complained of decreasing vision becoming 
worse over the past 12 years.  The examiner reviewed past 
examination findings including the following.  A significant 
examination on June 30, 2000, best correctable vision was 
20/40 in the right eye, and 20/40 in the left eye.  A 
Humphrey visual field test dated July 14, 2000 revealed 
central 10 degree field and may result in patient not being a 
good field test responder.  On July 28, 2000, the veteran's 
best corrected distant visual acuity of the right eye was 
20/50, and of the left eye was 20/50 and no other significant 
findings were noted.  The examiner noted that the veteran did 
not complain of blurred vision and was using no eye 
treatment.  

On examination, visual acuity without correction was 20/100 
in the right eye, and 10/200 in the left eye.  Best 
correctable visual acuity was 20/100 in the right eye, and 
20/80 in the left eye.  Best correctable reading vision for 
the right eye was J10, equivalent to 20/100, and for the left 
eye was J5, equivalent to 20/50.  A confrontation field 
revealed general constriction that was nonspecific.  The 
diagnosis was central serous retinopathy, past event, with 
sequelae of decreased visual acuity.   The examiner was 
requested to comment on Humphrey visual fields dated July 11, 
1996.  The examiner stated that these fields showed a 
generalized constriction to 15 degrees, which was not 
consistent with any specific ocular diagnosis and more likely 
represented that the veteran does not respond well to visual 
field testing. 

In the July 2003 examination report, the examiner changed the 
diagnosis from that examination, to central serous 
retinopathy, past event, with sequelae of decreased visual 
acuity, with no obvious organic cause.

In a July 2003 VA eye examination, the examiner from the 
February 2003 VA examination commented on findings from 
Goldman Visual Fields of July 2003, which are included in the 
report.  He stated that Goldman Fields, dated in July 2003, 
were normal.  He noted that this was in direct contrast to 
the Humphrey Visual Fields from Duke Eye Center in February 
2001 that showed total loss of all visual field.  The 
examiner stated that he concurred with the Duke examiner who 
in a February 2001 report stated "inconsistent visual 
response...non organic etiology."  The examiner also noted 
that July 1996 Visual Fields from Dr. Thomas purported to 
show "tunnel vision" which is, with the exception of 
advanced Glaucoma or Retinitis Pigmentosa (both of which the 
veteran does not have) is typically called a "hysterical 
field."  

Applicable Law

Under the laws administered by VA, disability ratings are 
determined by comparing the veteran's present symptomatology 
with the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When practicable, ratings on account of visual impairment are 
to be based on examination by specialists, including 
uncorrected and corrected central visual acuity for distance 
and near based on the Snellen's test type or its equivalent.  
The best distant vision obtainable after best correction will 
be the basis of rating.  38 C.F.R. § 4.75 (2003).  In 
applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  That is, a person who can read at 
20/100 but who cannot read at 20/70, should be rated as 
seeing at 20/100.  38 C.F.R. § 4.83 (2003).  Eye disabilities 
may be rated based on loss of visual acuity under Diagnostic 
Codes 6061 to 6079.  38 C.F.R. § 4.84a (2003).

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 22 1/2 degrees apart will be charted for each 
eye.  The charts will be made a part of the report of 
examination and not less than two recordings, and three when 
possible, will be made.  The minimum limit for this function 
is established as a concentric central contraction of the 
visual field to five degrees.  This type of contraction of 
the visual field reduces the visual efficiency to zero.  38 
C.F.R. § 4.76 (2002).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field. The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2003).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The total is 500 
degrees.

Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70.  
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100. 
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2002).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2) (2003).

Analysis

For the period under question, from January 24, 1996 to 
February 25, 2003, the veteran has been assigned a 20 percent 
evaluation for his vision disability.

The Board first notes that the veteran's visual fields were 
normal on examination in July 2003, and any abnormal findings 
during the period under review here have been generally 
discounted as discussed above.  As noted above, examiners 
have generally discounted any abnormal visual field findings 
as inconsistent and of questionable, nonorganic etiology.  
Most recently, during the July 2003 examination when visual 
fields were normal, the examiner opined that this more likely 
represented that the veteran did not respond well to visual 
field testing, noting that previous findings were 
inconsistent with any specific ocular diagnosis.  
Accordingly, a higher evaluation based on impairment of 
visual fields is not warranted for the period under review.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2003).

With respect to evaluating the veteran's visual acuity under 
38 C.F.R. § 4.84a, the medical evidence of record does not 
show that the criteria has been met for an evaluation in 
excess of 20 percent during the period in question.  During 
the period from January 24, 1995, to February 25, 2003, none 
of the results from any visual acuity testing met the 
criteria for a rating in excess of 20 percent.  During that 
period, the vision testing warranting the highest rating is 
shown in August 1997 when the veteran's best corrected 
distant visual acuity was 20/50 in the left eye and 20/60 in 
the right eye.  The next higher rating of 30 percent requires 
that visual acuity be reduced to 20/70 bilaterally or 20/50 
in one eye and 20/200 in the other.  Even after allowing the 
veteran's case the benefit of the doubt, the vision test 
results shown then are consistent with only a 20 percent 
rating under Diagnostic Code 6078.  38 C.F.R. § 4.84a.  
During the period from January 24, 1995, to February 25, 
2003, a higher evaluation is not warranted under that 
section.

Furthermore, there is no evidence that the service-connected 
eye disability, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  Although the veteran has undergone 
numerous examinations for diagnostic purposes, there is no 
showing that his eye disorder has required frequent 
hospitalizations for treatment.  Nor is there any showing 
that the eye disability has resulted in marked interference 
with employment.  Based on these considerations, the Board 
finds that the RO did not err in failing to refer this claim 
to the Director of the VA Compensation and Pension Service 
for an initial determination.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

The Board thus concludes that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of a left eye injury. It follows that the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).


ORDER

For the period from January 24, 1995, to February 25, 2003, 
an evaluation in excess of 20 percent  for bilateral central 
serous retinopathy with reduced visual fields is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



